Citation Nr: 0718303	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected nephrolithiasis, status post 
left ureteropelvic junction balloon dilation and left 
urethral stent placement.

5.  Entitlement to an effective date prior to May 1, 2003 for 
the assignment of a 20 percent disability rating for service-
connected nephrolithiasis, status post left ureteropelvic 
junction balloon dilation and left urethral stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1987 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Reno, Nevada.

In March 2006, the veteran and a friend testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.  A transcript of the hearing 
has been associated with the veteran's claims file.

This matter was previously before the Board in July 2006.  At 
that time and in part, the Board granted service connection 
for a depressive disorder.  By rating decision dated in 
September 2006, a 70 percent disability evaluation was 
assigned.  The rating decision reflects that RO personnel 
were directed by rating authorities to provide the veteran 
with appropriate documentation to enable him to submit a 
claim for a total disability evaluation based on individual 
unemployability.  The record is unclear as to whether such 
action was accomplished.


The veteran's combined service-connected disability rating 
meets the schedular requirement for consideration for a total 
rating, and evidence of record suggests he may be 
unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).    
In the event that the veteran has not been provided with the 
appropriate documentation to pursue a claim for a total 
rating, such action is REFERRED to the RO.  

The Board's July 2006 action also remanded the claims at 
issue for additional development.  The case is now returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD that is the 
result of his period of active service.

2.  Hypothyroidism was not diagnosed in service, or for many 
years thereafter.

3.  Gastroesophageal reflux disease was not diagnosed in 
service, or for many years thereafter.

4.  Since service, the veteran's service-connected 
nephrolithiasis has been productive of recurrent stone 
formation requiring diet therapy, and/or drug therapy, and/or 
invasive or non-invasive procedures more than two times per 
year.

5.  The veteran's claim for an effective date earlier than 
May 1, 2003, for the assignment of a 20 percent disability 
rating for service-connected nephrolithiasis, status post 
left ureteropelvic junction balloon dilation and left 
urethral stent placement, is now moot.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006). 

2.  The criteria for the establishment of service connection 
for hypothyroidism are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.303 
3.304, 3.306 (2006). 

3.  The criteria for the establishment of service connection 
for gastroesophageal reflux disease are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.303 3.304, 3.306 (2006). 

4.  Resolving all doubt in the veteran's favor, the schedular 
criteria for an initial 30 percent disability rating for the 
service-connected nephrolithiasis have been met, since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2006).

5.  With respect to the veteran's claim for an effective date 
prior to May 1, 2003 for the assignment of a 20 percent 
disability rating for service-connected nephrolithiasis, 
status post left ureteropelvic junction balloon dilation and 
left urethral stent placement, there is no remaining case or 
controversy over which the Board has jurisdiction, and that 
issue is denied as moot.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005). 38 C.F.R. §§ 3.400, 4.115a, 4.115b (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his service connection, increased 
disability rating, and earlier effective date claims.  The RO 
sent the veteran letters in February 2003, June 2004, August 
2005, March 2006, and July 2006 in which he was informed of 
what was required to substantiate his claim and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO provided him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.

Since the veteran's claims for service connection for PTSD, 
hypothyroidism, gastroesophageal reflux disease were denied 
by the RO and are being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issues.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

As to the issue of entitlement to an increased disability 
rating for nephrolithiasis, status post left ureteropelvic 
junction balloon dilation and left urethral stent placement, 
the Court in Dingess/Hartman held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of a claim, 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The veteran was provided the notice in a 
letter from VA dated in March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant VA and private medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As to the 
issues of service connection for PTSD and hypothyroidism, as 
will be discussed below, the claims are being denied on the 
basis that no competent medical evidence has been submitted 
which links any current disorder to the veteran's active 
service.  In such circumstances, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has the asserted 
disorders that are related to his active service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As to the issues of service connection for gastroesophageal 
reflux disease, and an increased disability rating for the 
service-connected nephrolithiasis, status post left 
ureteropelvic junction balloon dilation and left urethral 
stent placement, the veteran was afforded VA examinations in 
March 2004 and November 2005.  These examinations were 
thorough in nature, based upon a review of the veteran's 
entire claims folder, and provided findings that are deemed 
to be more than adequate.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). Under 
such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.

Service connection

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

Although not shown in service, service connection may still 
be granted for psychoses, endocrinopathies, and peptic ulcers 
when found disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).   
Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

PTSD

The veteran requests service connection for PTSD.  Because 
the preponderance of competent medical opinion does not 
indicate that he has PTSD that was caused by his period of 
active service, the claim will be denied.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.304 (2006), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id. 

The veteran has not asserted that his PTSD is the result of 
being engaged in combat with the enemy.  During the March 
2006 Travel Board hearing, the veteran and his friend 
asserted that he has symptoms associated with PTSD that 
resulted from his period of active service in Egypt where he 
had been treated for nine days for dysentery.  He described 
that he felt abandoned during his period of treatment.  He 
also described being threatened with being sent home by his 
supervisors who he felt thought he was not putting forth the 
requisite effort.

The veteran's service medical records are negative of any 
reports of or symptoms associated with PTSD.  His separation 
report of medical examination dated in February 1993 was 
negative for any chronic disability nor diagnosis of a mental 
or psychiatric disorder.  The associated report of medical 
history, also dated in February 1993 and completed by the 
veteran, shows that he indicated he had never had any nervous 
trouble of any sort.

Subsequent to service, a VA outpatient treatment record dated 
in October 2002 shows that the veteran was said to have PTSD 
symptoms that were associated with childhood abuse.  During 
this examination veteran reported that he did not feel that 
his life had been in danger during his period of active 
service, and that he had not directly come face-to-face with 
death or destruction.

A VA outpatient treatment records dated in February 2003 and 
September 2003 shows that the veteran was said to have PTSD 
which was the result of childhood abuse, though it was noted 
that he had no real PTSD symptoms. 

A VA outpatient treatment record dated in April 2004 shows 
that the veteran reported having mental health problems which 
were the result of both military and non-military 
experiences.  He described physical, emotional, and sexual 
abuse as a child, however, he did not described any of the 
asserted military experiences.  The diagnosis was adjustment 
disorder with mixed anxiety and depressed mood, by history, 
and rule out PTSD.  
A VA outpatient treatment record dated in January 2005 shows 
that the veteran reported that during his period of service 
in the first Gulf War, he was exposed to traumas and he felt 
that his life was in danger.  The diagnosis was mood 
disorder, secondary to medical condition, and PTSD with 
anxiety and possible impulse control disorder.

It is noted that the veteran has also been diagnosed with 
depression, also claimed as panic attacks and anxiety, for 
which he was granted service connection in September 2006.  
Because the preponderance of the competent evidence 
demonstrates that the veteran does not have PTSD that is the 
result of his period of active service, the claim is denied. 

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

Initially, there is no current medical diagnosis of PTSD that 
is the result of his period of active service.  The competent 
medical evidence of record dated from October 2002 to 
September 2003 sets forth that the veteran has some symptoms 
associated with PTSD that are the result of childhood abuse, 
however, there is no indication that these symptoms were at 
all related to the veteran's period of active service.  The 
veteran initially suggested that he had had not felt his life 
had been in danger during his period of active service.  
While the veteran did suggest in April 2004 and January 2005 
that his mental health problems which were the result of both 
military and non-military experiences, he did not provide any 
specific stressful events on which such a diagnosis could be 
based.  Neither examiner associated a diagnosis PTSD with a 
specific stressful event during the veteran's period of 
active service. 



The Board has considered the January 2005 VA outpatient 
treatment record which provided an assessment of PTSD, along 
with the mood disorder.  However, a medical diagnosis is only 
as credible as the history on which it was based.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].  Apart from evidence that 
the examiner's assessment was made on the basis of primarily 
the veteran's account, the facts underlying the assessments 
are not substantiated by the record, as the veteran has 
previously stated that he had not felt that his life had been 
in danger during his period of active service, and that at 
the time he was separated from active service there was no 
evidence of any psychiatric disorder.  Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (It is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran.).    

When viewed against the background of the service medical 
records which are negative for any mental disorder, and the 
lack of any evidence of symptoms associated with the PTSD 
having been attributed to any stressful event during the 
veteran's period of active service, the medical evidence of 
record does not establish that there is a nexus between any 
currently diagnosed PTSD and service.  Moreover, while a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion.  See, e.g., Swann, 5 Vet. App. at 233 [the Board 
was not bound to accept opinions of two doctors who made 
diagnoses of PTSD almost twenty years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant].

Accordingly, absent the existence of PTSD due to a verifiable 
stressor associated with the veteran's period of active 
service, entitlement to service connection for this disorder 
cannot be awarded.  In short, the preponderance of the 
evidence is against the veteran's claim, and the appeal must 
be denied.

There is also no indication that the veteran had a diagnosis 
of PTSD which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2006).

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is denied.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hypothyroidism

The veteran's service medical records do not contain a 
diagnosis of or treatment for hypothyroidism during the 
veteran's period of active service.  His separation report of 
medical examination dated in February 1993 reveals that upon 
clinical evaluation, his endocrine system was normal.

Subsequent to service, a VA outpatient treatment record dated 
in February 2002 shows that the veteran provided a history of 
acquired hypothyroidism for about three years, requiring a 
varying dosage of medication for treatment.  The assessment 
was hypothyroidism, on replacement therapy.  A VA outpatient 
treatment record dated in August 2002 shows that the veteran 
had a history of hypothyroidism since 1998 at which time he 
had been said to be lethargic and could not function.  
Thereafter, the medical evidence of record shows intermittent 
treatment associated with hypothyroidism.

In September 2004, the veteran submitted a treatise dated in 
November 2003 titled Hypothyroidism - Too little thyroid 
hormone.  The treatise described the causes and symptoms of 
the disorder.

During the veteran's March 2006 Travel Board hearing, he 
indicated that he was first diagnosed with hypothyroidism in 
1998.  The veteran asserted that while he had not been 
treated for hypothyroidism during service, he had experienced 
certain symptoms, such as fatigue, while being treated for 
other disorders such as his service-connected kidney 
disorder.

The evidence of record has failed to demonstrate that there 
were any incidents of hypothyroidism during the veteran's 
period of active service.  There is no evidence of the 
manifestation of any endocrinopathies to a compensable degree 
within one year following service.  There is also no evidence 
of a diagnosis of hypothyroidism of record until 2002, where 
a history since 1998 had been established based on a report 
by the veteran.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Even if the veteran's report of the date of onset 
were found to be credible, the earliest date of onset of 
hypothyroidism would be in 1998, more than five years 
following separation from service.

Although the veteran currently has a diagnosis of 
hypothyroidism and has shown continued intermittent 
treatment, there is no evidence of a chronic disability 
during his period of active service, continuity of 
symptomatology after such period of active service, or 
medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

The Board has considered the statements and testimony of the 
veteran and his friend in support of his claim that he has 
hypothyroidism associated with his period of active service.  
While they are certainly competent to describe the extent of 
his current symptomatology, there is no evidence that either 
possesses the requisite medical training or expertise 
necessary to render them competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has also considered the treatise submitted by the 
veteran dated in November 2003 with regard to hypothyroidism.  
To the extent that he is attempting to extrapolate from the 
treatise that he has hypothyroidism as a result of his period 
of active service, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record, and, therefore, cannot be deemed material.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 
11 Vet. App. 314 (1998). 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypothyroidism.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

Gastroesophageal reflux disease
 
The veteran's service medical records are negative of a 
diagnosis of or treatment for gastroesophageal reflux disease 
during his period of active service.  Service medical records 
dated in July 1990 show that the veteran was treated for 
symptoms associated with viral gastroenteritis, however, this 
appeared to be acute and transitory as there were are no 
other service medical records to suggest the development of a 
chronic disorder associated with gastroesophageal reflux 
disease.

The veteran's separation report of medical examination dated 
in February 1993 reveals that upon clinical evaluation, his 
abdomen, viscera, and genitor-urinary systems was normal.  
The associated report of medical history, also dated in 
February 1993 and completed by the veteran, shows that he 
indicated he had never had any frequent indigestion or 
stomach trouble.

Subsequent to service, VA outpatient treatment records dated 
from February 2002 to March 2006 show intermittent treatment 
for symptoms associated with gastroesophageal reflux disease.

A VA gastroenterology examination report dated in March 2005 
shows that the veteran reported daily problems with bowel 
movements.  He also described abdominal cramps and feelings 
of morning nausea, however, he would not vomit.  His symptoms 
were said to be worse with increased stress.  The diagnosis, 
in part, was probable irritable bowel syndrome.

A VA outpatient treatment record dated in April 2005, shows 
that he was said to have severe gastroesophageal reflux 
disease influencing his daily activities.

A VA computed tomography scan of the abdomen and pelvis 
conducted in August 2005 was within normal limits.

A VA outpatient treatment record dated in November 2005 shows 
that the veteran was evaluated for severe intense flank and 
abdominal pain.  The assessment, in part,  was abdominalgia 
without identified etiology.

A VA upper gastrointestinal study conducted in January 2006, 
revealed negative test results.  The esophagus had normal 
motility and mucosal pattern with no evidence of stricture or 
mass.  The stomach was well distended with no mass or 
ulceration.  Duodenal bulb and sweep were normal with no 
evidence of ulceration or obstruction.  The proximal small 
bowel was normal.

A VA gastroenterology note dated in February 2006 shows that 
the veteran reported epigastric and left upper quadrant pain.  
The diagnosis was chronic epigastric pain to upper left 
quadrant abdominal pain, etiology not clear; and status post 
symptoms compatible with irritable bowel syndrome.

The veteran underwent a VA esophagogastroduodenoscopy in 
February 2006.  The diagnosis was reflux esophagitis, 
erosive, mild to moderate; and otherwise no pathologic 
findings.  The examiner indicated that the veteran's 
gastrointestinal symptoms remained fairly unexplained, and 
that it was possible that the symptoms were "non-organic."

During his March 2006 Travel Board hearing, the veteran and 
his friend testified that he had gastroesophageal reflux 
disease that was associated with his period of active 
service, to include his service-connected kidney disorder.  
He indicated that he was first diagnosed with 
gastroesophageal reflux disease in 2003.

The evidence of record has failed to demonstrate that there 
were any incidents of gastroesophageal reflux disease during 
the veteran's period of active service.  There is no medical 
evidence of record to establish that the viral 
gastroenteritis experienced during service was other than 
acute and transitory.  There is no evidence of the 
manifestation of any peptic ulcer disease to a compensable 
degree within one year following service.  There is also no 
evidence of a diagnosis of gastroesophageal reflux disease of 
record until 2003, approximately 10 years following the 
veteran's separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, 230 F.3d at 1333.

Although the veteran currently has a variously diagnosed 
abdominal disorder, to include gastroesophageal reflux 
disease, abdominalgia, irritable bowel syndrome, abdominal 
pain and reflux esophagitis, there is no competent medical 
evidence of record of a chronic disability during his period 
of active service, continuity of symptomatology after such 
period of active service, or medical evidence associating a 
current diagnosis to service.  See Hickson, 12 Vet. App. at 
253.

The Board has also considered whether the veteran's current 
gastroesophageal reflux disease may be secondary to his 
service-connected nephrolithiasis, status post left 
ureteropelvic junction balloon dilation and left urethral 
stent placement.  In this regard, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

As noted above, the veteran currently has a variously 
diagnosed abdominal disorder, to include gastroesophageal 
reflux disease, abdominalgia, irritable bowel syndrome, 
abdominal pain and reflux esophagitis.  However, there is no 
competent medical evidence of record to suggest that any 
service-connected disability either caused or aggravates the 
veteran's variously diagnosed gastroesophageal reflux 
disease.  Absent such showing, service connection on a 
secondary basis is not warranted.

The Board has considered the statements and testimony of the 
veteran and his friend in support of his claim that he has 
gastroesophageal reflux disease associated with his period of 
active service, to include a service-connected disability.  
While they are certainly competent to describe the extent of 
his current symptomatology, there is no evidence that either 
possesses the requisite medical training or expertise 
necessary to render them competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for gastroesophageal reflux disease, either on a 
direct or a secondary basis.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  There is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. 261-62; 38 C.F.R. § 4.14 (2006) (precluding the 
assignment of separate ratings for the same manifestations of 
a disability under different diagnoses).


The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected nephrolithiasis is rated 
pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7508 (2006).  Under Diagnostic Code 
7508, nephrolithiasis, which is the veteran's primary renal 
diagnosis, is to be rated as hydronephrosis pursuant to 
Diagnostic Code 7509, except for recurrent stone formation 
requiring one or more of the following: diet therapy; drug 
therapy; or, invasive or non-invasive procedures more than 
two times/year, in which case a 30 percent disability rating 
is to be assigned.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7508 (2006).

Under Diagnostic Code 7509, when there are frequent attacks 
of colic, requiring catheter drainage, a 20 percent 
disability rating is warranted.  The maximum 30 percent 
disability rating is assigned for hydronephrosis with 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  If the disability is severe, it is 
to be rated as renal dysfunction.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2006).  Thus, for a disability rating 
in excess of 30 percent, renal dysfunction must be 
demonstrated.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular warrants a 100 
percent disability rating. 

Renal dysfunction manifested by persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion is 
assigned an 80 percent disability rating. 

Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101 warrants a 60 percent 
disability rating.  Albumin that is constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.115a (2006).

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent evaluation is assignable for diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
assignable for diastolic pressure predominantly 130 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

The veteran's service-connected nephrolithiasis is rated as 
10 percent disabling from November 13, 2002, and 20 percent 
disabling from May 1, 2003, pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508 and 7509 (2006).  As the veteran 
appealed the initial disability rating assigned, the entire 
period, since the effective date of service connection, is 
ripe for appellate review.  

For the reasons set forth below, the Board applies the 
benefit-of-the-doubt doctrine, and finds that the veteran's 
service-connected nephrolithiasis meets the criteria for a 30 
percent rating, from the effective date of service 
connection. 

A private medical record from the Columbia Medical Center in 
Phoenix, Arizona, dated in November 1997, shows that the 
veteran was found to have an obstructing calculus of the left 
ureteropelvic junction.

Private medical treatment records from the Central Arizona 
Urologists dated from February 1998 to March 1998 show that 
the veteran was treated for kidney stones with lithotripsy.  
Diagnostic testing had revealed multiple bilateral renal 
calculi.

A private hospital treatment record from the Phoenix Baptist 
Hospital dated in April 1998 shows that the veteran was 
diagnosed with left ureteropelvic junction obstruction.  He 
underwent a cystourethroscopy, left retrograde pyelogram, 
Acucise endopyelotomy, and placement of a double-J stent.

VA outpatient treatment records dated from February 2002 to 
January 2003 show a history of nephrolithiasis dating from 
1989.  He was said to have had two episodes, in 1989 and 
1997, and that he was status post lithotripsy in 1998.

A February 2002 VA outpatient treatment record reveals that 
the veteran reported that he had developed a recurrence of 
kidney stones in 1997, but that he had not had any 
recurrences since then. 

A March 2002 VA outpatient treatment record shows that the 
veteran had an assessment of nephrolithiasis, currently 
without evidence of hypercalcinuria.

VA outpatient treatment record dated from January 2003 to 
March 2003 show that the veteran had a history of renal 
stones, status post extracorporeal shockwave lithotripsy.  A 
computed tomography scan revealed a small, two millimeter, 
nonobstructed stone in the lower pole of the right kidney.  
The impression was concern for recurrent left ureteropelvic 
junction with questionable right ureteropelvic junction as 
well.  The veteran underwent a balloon dilation of the left  
ureteropelvic junction obstruction that was associated with 
the nephrolithiasis.

A VA genitourinary examination report dated in March 2004 
shows that the veteran reported lethargy, decreased urine 
stream, left kidney pain, intermittent pressure with 
urination, lightheadedness, and nausea.  It was noted that he 
had renal colic or bladder stones, time two, and had been 
hospitalized for urinary tract disease within the preceding 
year.  The examiner indicated that continuous intermittent 
catheterization, dilations, drainage procedures, diet 
therapy, and medications were not required.  The diagnosis 
was hydronephrosis related to the left ureteral stenosis 
requiring intermittent stent placement to maintain patency 
for urine flow to prevent obstruction, and has delayed 
clearance time of the left collecting system that produces 
symptoms; residual hydronephrosis symptoms of kidney pain, 
excessive sweating, water balance issues, and infrequent 
nausea; and recurrent nephrolithiasis, two prior episodes.

VA outpatient treatment records dated from July 2005 to 
September 2005 show that the veteran reported left flank pain 
which he described as being similar to that experienced when 
he had kidney stones.  Computed tomography revealed no 
stones, suggesting that a renal stone had likely passed.  
There was no infection and renal function was normal.

A VA genitourinary examination report dated in November 2005 
shows that veteran reported a history of ureteral lithiasis, 
with eventual lithotripsy.  The veteran was said to have been 
routinely followed at the VA Medical Center for reported left 
flank pain, and he was presently using morphine because of 
the pain, even though a specific diagnosis had not been made.  
The veteran described that pain as feeling like trying to 
"pass a banana through his urinary tract," and that it 
would become worse with too many fluids.   Diagnostic studies 
did not show any abnormalities in the urinary tract or 
abdominal contents.  He was noted to have a three millimeter 
right renal calculus without any evidence of obstruction on 
the right side.  He also reported having night sweats and 
trouble with constipation associated with the morphine use.  
He denied having any recurrent urinary tract infections.
Physical examination revealed pain at a level of six on a 
scale of 10.  Blood pressure readings were 154/100 with a 70 
pulse, 146/94 with a 63 pulse, and 148/96 with a 68 pulse.  
The veteran was being treated for hypertension.  Examination 
of the abdomen showed normal bowel sounds in all four 
quadrants.  There was left-sided pain on deep palpation in 
the left lower quadrant.  The examiner noted that 
considerable workup in attempts to find the cause for the 
left-sided pain, including extensive laboratory studies, had 
been nonproductive, ruling out such things as hepatitis and 
overall sedimentation rate.  It was noted that he show a 
slightly positive antinuclear antibody, but not significant 
enough for a diagnosis.  The veteran had hemoglobin 
electrophoresis, and lipase and amylase were normal.  His 
urine drug screen was positive for cannabinoids.  The 
diagnosis, in part, was undiagnosed left flank pain with 
previous stents and lithotripsies for stones and no stones 
now or any obstruction seen with computed tomography; right 
renal lithiasis, small and not obstructive; and agitation 
with slight temperature elevation and marked diaphoresis in 
between morphine doses.

VA outpatient treatment records dated from August 2005 to 
March 2006 show that the veteran continued to report symptoms 
associated with his nephrolithiasis, to include upper left 
quadrant pain.  It was also noted that he had essential 
hypertension.  The veteran was said to be taking potassium 
phosphate along with   medication for pain.  He was diagnosed 
with chronic left upper quadrant pain. 

During the March 2006 Travel Board hearing, the veteran and 
his friend testified that he would experience recurrent 
symptoms associated with his nephrolithiasis, to include 
kidney stones and daily abdominal pain and colic.  The 
veteran indicated that there had not been any associated 
infections.  He described taking daily medication for the 
pain.

The VA records consistently note that the veteran had been 
passing stones since service in 1989.  VA and private medical 
treatment records show that the veteran was treated on 
numerous occasions for kidney stones and renal calculi from 
1997  through 2005.  The Board finds that the evidence 
showing treatment for the veteran's nephrolithiasis has been 
fairly consistent since service.  

Although the record may reflect that the veteran has 
intermittently passed kidney stones with greater frequency at 
various time since service, this does not preclude a finding 
that the veteran is entitled to a 30 percent rating since the 
date of his initial claim, that being November 13, 2002.  
Rather, the Board finds that the evidence, as a whole, shows 
that the veteran has been passing kidney stones with relative 
consistency since service; and that has at times required 
drug therapy.  In light of the above, and in resolving all 
doubt in the veteran's favor, the Board finds that the 
severity of the service-connected nephrolithiasis more 
closely approximates the criteria for the assignment of a 30 
percent disability rating since the effective date of service 
connection.

The 30 percent rating is the maximum allowable schedular 
rating for nephrolithiasis unless hydronephrosis is severe, 
in which case the disability would be rated based on renal 
dysfunction.  In the instant case, renal dysfunction is not 
shown.  Moreover, even if the veteran's service-connected 
nephrolithiasis were rated based on renal dysfunction, a 
rating in excess of 30 percent would only be assignable if 
the medical evidence revealed constant albuminuria with some 
edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  This has never been shown.  While the veteran 
clearly has frequent kidney stones, renal dysfunction has 
never been an issue.  As such, a schedular rating in excess 
of 30 percent is not warranted in this case.


An effective date prior to May 1, 2003, for the assignment of 
a
20 percent disability rating for service-connected 
nephrolithiasis, status
post left ureteropelvic junction balloon dilation and left 
urethral stent placement

The effective date for an increased disability rating will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, provided a claim 
is received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(o) (2006).

In light of the above grant of the assignment of a 30 percent 
disability rating for the veteran's service-connected 
nephrolithiasis, status post left ureteropelvic junction 
balloon dilation and left urethral stent placement, effective 
since the date the grant of service connection (which is the 
date of the receipt of the veteran's claim by the RO), the 
veteran is now entitled to a 30 percent disability rating 
effective from November 13, 2002.  

By virtue of this decision, there is no entitlement under the 
law to the benefit sought, therefore, the issue is moot and 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Service connection for PTSD is denied.

Service connection for hypothyroidism is denied.

Service connection for gastroesophageal reflux disease is 
denied.

An initial disability rating of 30 percent for 
nephrolithiasis, status post left ureteropelvic junction 
balloon dilation and left urethral stent placement, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

The issue of entitlement to an effective date prior to May 1, 
2003 for the assignment of a 20 percent disability rating for 
service-connected nephrolithiasis, status post left 
ureteropelvic junction balloon dilation and left urethral 
stent placement, is rendered moot by the above grant, and is 
dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


